UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7814



NOLIE DEAL SAMPSON,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director Virginia Department
of Corrections,

                                            Respondent - Appellee.


                             No. 07-6101



NOLIE DEAL SAMPSON,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director Virginia Department
of Corrections,

                                            Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00180)


Submitted:   June 21, 2007                 Decided:   June 26, 2007
Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nolie Deal Sampson, Appellant Pro Se. Alice T. Armstrong, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

             Nolie Deal Sampson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2000) petition and

denying     his    motion    for   reconsideration.           The     orders    are   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district    court      is    debatable      or    wrong    and     that   any

dispositive procedural ruling by the district court is likewise

debatable.        Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record     and    conclude   that       Sampson   has   not    made    the     requisite

showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeals.                          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                               DISMISSED




                                          - 3 -